IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 46208/46209

STATE OF IDAHO,                                )
                                               )   Filed: March 6, 2019
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
DUSTIN CRAIG SWAYZE,                           )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard Greenwood, District Judge.

       Orders denying Idaho        Criminal    Rule   35   motions    for   reduction   of
       sentences, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       In these consolidated cases, Dustin Craig Swayze pled guilty to attempted trafficking in
methamphetamine or amphetamine by manufacturing, Idaho Code § 37-2732B(a)(3), and
unlawful possession of a firearm, I.C. § 18-3316 (Docket No. 46208). The district court imposed
a unified sentence of ten years with two years determinate for the attempted trafficking charge
and a consecutive two-year determinate term for the unlawful possession of a firearm charge. In
Docket No. 46209, Swayze pled guilty to grand theft by unauthorized control, I.C. §§ 18-
2403(3), 18-2407(1), 18-2409. The district court imposed a unified sentence of twelve years
with four years determinate and ordered the sentence to run concurrently with the sentences in

                                               1
Docket No. 46208. Swayze filed Idaho Criminal Rule 35 motions for reduction of his sentences
in each case, which the district court denied. Swayze appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Swayze’s Rule 35 motions, we conclude
no abuse of discretion has been shown. Therefore, the district court’s orders denying Swayze’s
Rule 35 motions are affirmed.




                                                2